Order filed March 11, 2014.




                                        In The

                     Fourteenth Court of Appeals
                                      ____________

                     NO. 14-13-01069-CV
                        ___________
     TERRANCE MANN, EVELYN MANN AND MICHAEL HOOPER,
                          Appellant
                                          V.
   KENDALL HOME BUILDERS CONSTRUCTION PARTNERS I LTD,
                        Appellee


                    On Appeal from the 113th District Court
                             Harris County, Texas
                       Trial Court Cause No. 321010113


                                      ORDER
      No reporter’s record has been filed in this case. The official court reporter
for the 113th District Court informed this court that appellants had not made
arrangements for payment for the reporter’s record. On January 6, 2014, the clerk
of this court notified appellants that we would consider and decide those issues that
do not require a reporter’s record unless appellant, within 15 days of notice,
provided this court with proof of payment for the record. See Tex. R. App. P.
37.3(c). Appellants filed no reply.
      On January 14, 2014, the clerk’s record was filed. On March 7, 2014, a
supplemental clerk’s record was filed pursuant to this court’s order.

      We order appellants to file a brief in this appeal on or before April 10,
2014. If appellants fail to comply with this order, the court will dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).



                                  PER CURIAM